Title: From George Washington to Tankerville, 20 January 1784
From: Washington, George
To: Tankerville, Charles Bennett, fourth earl of



My Lord,
Mount Vernon. 20th Jany 1784.

I do not know how it happen’d but the fact is, that your Lordships favor of the 15th of July did not reach my hands until the latter part of Decr whilst I was on my return to this Seat of retirement—The Letter however which I had the honor of writing to Lady Tankerville, duplicate of which, for fear of accidents,

I now inclose; will have informed her Ladyship, & I persuade myself, you My Lord, of the impracticability of my taking an active & responsible part in the disposal of Mr Bennets Estate in this Country; but if my advice, & occasional assistance to the Gentlemen who accept the trust, can be of any avail, they shall be afforded with great pleasure. Could I say more, without feeling conscious of giving assurances I should be unable to comply with, such is my willingness to serve your Lordship, & your right Honorable mother, I would do it most chearfully.
Much as I expected to find my own private concerns deranged; & intricately involved as I knew those of some others (which had been committed to my care) must be, I shall realize more trouble and perplexity than I apprehended (before I began the investigation) in restoring them, if it be practicable, to order. An almost entire suspension of every thing which related to my own Estate, for near nine years, has accumulated an abundance of work for me.
The second person named, My Lord, in the Power of Attorney, is miscalled: it should be Hooe, instead of Howe. Not adverting to the probability of this circumstance, at the time I was writing to her Ladyship, must account for, & will be received I hope, as an apology for that paragraph of my Letter which professed ignorance of such a person—So soon as I discovered the mistake I arrested the Power in its progress to the Attorney General, Mr Randolph & have now placed it in the hands of Colo. Hooe, who is an exceeding good man, & very competent to the execution of the trust which he accepts —Mr Little, whose character I have enquired into since I came home, stands exceeding well in his reputation, & may from his peculiar knowledge of the Estate, be very serviceable in the disposal of it to the best advantage.
I beg you to be assured My Lord, that no apology was necessary for the request you made to me—that I shall always feel pleasure in obliging your Lordship whenever it may be in my power: & that with great consideration & respect I have the honor to be Your Lordship, &a

G: Washington

